USCA11 Case: 21-14193    Date Filed: 08/16/2022   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-14193
                 Non-Argument Calendar
                 ____________________

AUTOMOBILE PROTECTION CORPORATION - APCO,
                                            Plaintiff-Appellee,
versus
NBA AUTOMOTIVE, INC.,
d.b.a. Hooman Chevrolet,
d.b.a Nissani Bros Chevrolet,
HOOMAN NISSANI,
BABAK SHARRAFZADEH RAD,


                                       Defendants-Appellants.
USCA11 Case: 21-14193        Date Filed: 08/16/2022     Page: 2 of 8




2                      Opinion of the Court                21-14193

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
              D.C. Docket No. 1:18-cv-00620-MLB
                    ____________________

Before WILSON, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       NBA Automotive, Inc., appeals the district court’s grant of
summary judgment to Automobile Protection Corporation
(“APCO”) on its breach of contract claim. The district court held
that NBA was obligated to repay the outstanding balance on a loan
given to them by APCO after their agreement terminated. After
careful consideration, we affirm.
                      I.     BACKGROUND

       NBA and APCO entered into a loan agreement in 2017, with
Hooman Nissani and Babak Sharrafzadeh as guarantors. NBA is a
car dealership and APCO provides vehicle service contracts. APCO
lent NBA $1,000,000, and in exchange NBA agreed to sell a certain
amount of APCO’s services, known collectively as EasyCare prod-
ucts, each month for an “incentive period” of thirty-six months.
The agreement contemplated that the NBA “must sell the full
number of . . . [EasyCare products] until the termination of the In-
centive Period or until the entire Loan . . . is paid back, whichever
comes first.” If NBA failed to meet that amount of sales “during any
USCA11 Case: 21-14193         Date Filed: 08/16/2022    Page: 3 of 8




21-14193               Opinion of the Court                         3

month of the incentive period,” it would “be obligated to repay
APCO the outstanding balance of the Loan as of the end of such
month (“True-up”), plus accrued interest . . . within 10 days after
the end of such month.” The agreement stated that it would termi-
nate if NBA failed to sell EasyCare products or make a true-up pay-
ment, and NBA then “must repay the entire outstanding balance of
the Loan, plus accrued interest . . . within 15 days of receiving a
written demand from APCO.” The interest charged would be
“12% per annum, compounded monthly, from the date of any de-
fault…”
       In 2018, APCO sent a “Notice of Breach and Demand for
Payment” letter to NBA. In the letter, APCO accused NBA of no
longer selling EasyCare products or making true-up payments. As
such, the letter stated that “EasyCare has no recourse but to termi-
nate the agreements,” and demanded repayment of the outstand-
ing balance of the loan in the amount of $815,850. Further, “pursu-
ant to section 5, NBA shall be charged 12% interest . . . beginning
on the date of this letter until the loan is paid-in-full.” Eight days
later, NBA had not settled their balance and APCO filed suit alleg-
ing breach of contract.
        On July 27, 2020, as the lawsuit was ongoing, APCO sent a
letter to NBA again demanding payment because the agreement
had reached “maturity,” since the incentive period ended on July
19, 2020. The district court then granted APCO leave to amend its
complaint to include the theory that the loan had matured as of
July.
USCA11 Case: 21-14193         Date Filed: 08/16/2022    Page: 4 of 8




4                      Opinion of the Court                21-14193

        APCO thereafter moved for summary judgment, which the
district court granted. It held that NBA owed a balance of
$955,799.58, which included pre-judgment interest at the annual
rate of 12%, with post-judgment interest continuing to accrue.
NBA timely appealed.
                II.    STANDARD OF REVIEW

       “We review de novo a district court’s order granting a mo-
tion for summary judgment and construe ‘all reasonable doubts
about the facts in favor of a non-movant.’” Gilmour v. Gates,
McDonald & Co., 382 F.3d 1312, 1313 (11th Cir. 2004) (quoting
Browning v. Peyton, 918 F.2d 1516, 1520 (11th Cir. 1990)).
                       III.   DISCUSSION

       NBA raises three issues on appeal. First, it argues that APCO
prevented the agreement from reaching maturity by terminating it
in 2018. Second, it argues that APCO’s 2018 termination prevented
NBA from making its contractually required payments. Finally, it
argues that there remain genuine disputes as to whether the end of
the loan agreement’s incentive period accelerates repayment of the
balance of the loan. For the reasons below, we affirm the district
court’s grant of summary judgment to APCO.
       Summary judgment is only appropriate where there is no
genuine issue as to any material fact and the moving party is enti-
tled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The party
seeking summary judgment must show the absence of a genuine
USCA11 Case: 21-14193         Date Filed: 08/16/2022      Page: 5 of 8




21-14193                Opinion of the Court                          5

issue of material fact. Federal Sav. & Loan Ins. Corp. v. Two Rivers
Associates, Inc., 880 F.2d 1267, 1272 (citing Celotex v. Catrett, 477
U.S. 317, 323 (1986)). The nonmoving party has the burden of iden-
tifying the facts which “sho[w] that there is a genuine issue” of ma-
terial fact. Id. In ascertaining the meaning of a contract on sum-
mary judgment, Georgia Law requires us to apply the plain mean-
ing of language when it is clear and unambiguous. Tims v. LGE
Cmty. Credit Union 935 F.3d 1228, 1237 (11th Cir. 2019).
                                A.

       NBA first argues that the district court erred in concluding
that the agreement terminated on July 19, 2020, at the end of the
incentive period. It asserts that, because APCO argued that it had
terminated the agreement on February 1, 2018, the contract ceased
to exist as of that earlier date, so there was nothing left to terminate
in 2020. Thus, it argues, the district court erred in granting sum-
mary judgment based on the later termination date.
        As a preliminary matter, it’s not clear how this argument, if
we were to accept it, would redound to NBA’s benefit. As between
the two potential termination dates, the district court’s decision
adopted the termination date that was most advantageous to NBA.
If the agreement had terminated in 2018 instead of 2020, it would
mean that the interest on the loan started compounding two years
earlier.
       In any event, NBA’s argument is based on a misunderstand-
ing of the rules governing alternative pleadings. The district court
USCA11 Case: 21-14193         Date Filed: 08/16/2022    Page: 6 of 8




6                      Opinion of the Court                 21-14193

correctly observed that APCO raised two alternative theories for
relief: one asserting that the contract terminated in 2018, and the
other asserting that it terminated in 2020. NBA argues that these
were not truly alternative theories because the latter theory “as-
serted an alternative universe of facts” in which the agreement was
not terminated in 2018. But as the district court noted, the Federal
Rules of Civil Procedure do not require alternative pleadings to be
consistent with each other. Fed. R. Civ. P. 8(d)(3).
       The district court granted summary judgment based on
APCO’s second theory. We cannot say this decision was erroneous
merely because APCO raised an alternative theory that the con-
tract was terminated earlier.
                               B.

       Next, NBA contends that APCO’s 2018 termination pre-
vented NBA from performing their obligation to sell EasyCare
products and thus APCO “cannot blame NBA for failing to make
payments.” In other words, NBA argues that its being relieved of
the duty to sell EasyCare products also relieved it of its duty to re-
pay the loan. But this is not so. The agreement is explicitly for a
loan: “the amount of the Loan shall be treated as a loan from APCO
to [NBA].” The loan is structured in such a way as to obligate NBA
to pay the “outstanding balance of the Loan as of the end of such
month,” including accrued interest. These “true-up” payments
merely allowed for the subtraction of the proceeds from products
sold—the loan was not contingent on NBA’s ability to sell
USCA11 Case: 21-14193         Date Filed: 08/16/2022    Page: 7 of 8




21-14193               Opinion of the Court                         7

products, as they contend. Therefore, the two obligations are not
dependent, and NBA is required to pay the balance of the loan.
                               C.

        Finally, NBA argues that the agreement does not require
payment of the entire outstanding balance at the end of the incen-
tive period. It points out that Section 1—which states that the
“agreement will terminate on the last day of the Incentive Pe-
riod”—does not contain an acceleration clause. And Section 5 ap-
plies an acceleration clause “[i]f [NBA] fails to sell [EasyCare prod-
ucts] during the incentive period or make a True-up payment.” Be-
cause Section 1 “describes termination . . . without mentioning ac-
celeration,” and Section 5 contemplates termination due to default
but does contain an acceleration clause, NBA argues that the con-
tract is ambiguous on whether acceleration is triggered at the end
of the incentive period.
       But the presence of ambiguity in the contract does not pre-
clude summary judgment if the ambiguity can be resolved by ap-
plying the rules of contract construction. See Bradley v. Frank, 592
S.E.2d 138, 140 (Ga. Ct. App. 2003) (“[N]o jury question is pre-
sented unless after application of applicable rules of construction
an ambiguity remains.”). We conclude that the district court cor-
rectly applied the rules of construction in concluding that the entire
outstanding balance of the loan was due in this case. A “whole con-
tract should be looked to in arriving at the construction of any
part,” and “[t]he construction which will uphold
USCA11 Case: 21-14193        Date Filed: 08/16/2022    Page: 8 of 8




8                      Opinion of the Court                21-14193

a contract in whole and in every part is to be preferred.” O.C.G.A.
§ 13-2-2(4). Here, the agreement clearly contemplated that NBA
was liable for repayment of the loan. And the district court rightly
observed that, “[g]iven that early termination [under Section 5] re-
quires payment in full…it would make little sense for scheduled
termination [under Section 1] to require something other than pay-
ment of any remaining loan balance.” Because requiring NBA to
repay the outstanding balance is the only way to give full effect to
the loan agreement, the district court correctly granted summary
judgment to APCO.
                      IV.    CONCLUSION

    For the foregoing reasons, the district court’s order granting
summary judgment is AFFIRMED.